Citation Nr: 0819976	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-09 299	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for aortic occlusion-
thrombosis with bilateral above-the-knee amputation, claimed 
as secondary to service-connected schizophrenia.

2.  Entitlement to special monthly compensation (SMC) based 
on the regular need for the aid and attendance (A&A) of 
another person or housebound status.

3.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.

4.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, C. S., R. M., and S. A.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from October 1955 to 
August 1962.

In a November 1999 rating decision, the RO in Winston-Salem, 
North Carolina (Winston-Salem RO), inter alia, denied the 
veteran's petition to reopen his claim for service connection 
for aortic occlusion-thrombosis with bilateral above-the-knee 
amputation, as secondary to service-connected schizophrenia.  
The veteran was notified of that decision later in November 
1999 but did not initiate an appeal.

In January 2001, the veteran sought to reopen his claim for 
service connection for aortic occlusion-thrombosis with 
bilateral above-the-knee amputation, as secondary to service-
connected schizophrenia and filed claims for SMC, for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant, and for entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only.

In June 2001, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from an August 2001 rating decision in which 
the Winston-Salem RO denied the veteran's claims on appeal.  
[Parenthetically, the Board notes that the veteran moved to 
Georgia sometime in mid-to late 2001, and that the RO in 
Atlanta, Georgia now has jurisdiction over the veteran's 
claims.]

The veteran filed a notice of disagreement (NOD) in April 
2002, and the RO issued a statement of the case (SOC) in 
December 2003.  As reflected in the December 2003 SOC, the RO 
determined that new and material evidence to reopen the 
veteran's claim for service connection for aortic occlusion-
thrombosis with bilateral above-the-knee amputation, as 
secondary to service-connected schizophrenia, had been 
received, but (after de novo adjudication of the claim, on 
the merits), that secondary service connection was not 
warranted.  The veteran submitted a statement to the RO, 
dated in December 2003, which the Board has accepted as a 
substantive appeal for the claims on appeal.

As regards the substantive appeal, the Board notes that the 
claims file does not clearly reflect when the December 2003 
statement was received by the RO.  In this respect, following 
the December 2003 SOC, the veteran submitted a large number 
of documents apparently to both the RO and the United States 
Court of Appeals for Veterans Claims (Court).  Thereafter, in 
March 2004, the Court forwarded those documents it had 
received to the RO.  The Board notes that none of the 
documents submitted by the veteran since the December 2003 
SOC have been date stamped by the RO.  Thus, the Board cannot 
equivocally state whether the veteran's substantive appeal 
was or was not received within the prescribed time period 
allowed for filing a substantive appeal and perfecting his 
appeal.  Affording the veteran the benefit of doubt on the 
question of timeliness of the substantive appeal (see 38 
U.S.C.A. § 5107(b) (West 2002) and 38 C.F.R. § 3.102 (2003)), 
the Board has accepted the December 2003 statement as having 
been timely filed.  38 C.F.R. § 3.102 (2003).

In June 2005, the veteran, his spouse, and others testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record.

In a December 2005 decision, the Board reopened and denied 
the veteran's claim for service connection for aortic 
occlusion-thrombosis with bilateral above-the-knee 
amputation, claimed as secondary to service-connected 
schizophrenia, and denied the remaining issues on appeal.  
The veteran filed a timely appeal to the Court.  In July 
2007, the parties filed a Joint Motion to Partially Vacate 
and Remand (joint motion).  By Order dated in August 2007, 
the Court granted the joint motion, vacating that part of the 
December 2005 Board decision pertaining to the four issues 
listed on the title page and remanding this appeal to the 
Board for further proceedings consistent with the joint 
motion.  

For the reasons expressed below, the matters set forth on the 
title page are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action, on his part, is required.


REMAND

In view of points raised in the joint motion, and the Board's 
review of the claims file, the Board finds that further RO 
action on these claims is warranted.

In the joint motion, the parties agreed that the matters 
remaining on appeal should be remanded because VA failed to 
fully discharge its duty to assist, the Board provided 
inadequate reasons or bases to support its findings and 
conclusions, and because the last three claims set forth on 
the title page are inextricably intertwined with the service 
connection claim on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180, 182-83 (1991).

The Board also points out that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) includes 
enhanced duties to notify and assist claimants for VA 
benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007).

Here, the veteran asserts that his legs were amputated in 
February 1997 as a result of medications prescribed for his 
service-connected schizophrenia.  He submitted copies of 
medical articles that suggest a relationship between 
psychotropic medications and the development of diabetes and 
heart disease.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995); 71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006).

The VA hospital summary for the period from February 5, 1997 
through March 25, 1997 reflects that the veteran was 
transferred from the Nash Health Care Center with bilateral 
cold legs, an elevated white count and some distant diabetes 
mellitus and a history of aortoiliac occlusive disease.  
Apparently, the veteran had been participating in religious 
services over the Ramadan holy days and clotted off his 
aorta, subsequently developing bilateral ischemic legs.  
Prior to his transfer to the Durham VA Medical Center (VAMC), 
he had refused surgical treatment.  The veteran was admitted 
to the surgical intensive care unit.  On admission, physical 
examination revealed that both of the veteran's lower 
extremities were dark with a line of demarcation at the upper 
thighs, that he had no feeling or movement at or below the 
knees, and that pulses were not palpable or dopplerable at or 
below the femoral arteries.  Even so, the veteran initially 
refused surgical treatment or invasive monitoring.  On the 
afternoon of the second day, the veteran agreed to have 
surgery the following day.  On the third day, the veteran 
underwent bilateral high above-the-knee amputation.

In the joint motion, the parties assert that the above VA 
hospital summary does not show the cause of the predicate leg 
disability, even though it shows that the veteran was treated 
at the Nash Health Care Center just prior to his transfer to 
the VAMC, and was treated also at the VAMC for acute necrosis 
and gangrene of both legs in January 1997.  

The claims file reveals that the veteran was treated for his 
service-connected schizophrenia on a fee-basis at the 
Edgecomb-Nash Mental Health Center (Edgecomb-Nash) from March 
4, 1996 to February 15, 1997, for which Haldol and Cogentin 
were prescribed.  The record contains copies of the Edgecomb-
Nash treatment records up to November 12, 1996.  However, the 
parties agree that the record does not include the private 
medical records from Nash Health Care Center just prior to 
the veteran's transfer to the VAMC on February 5, 1997, or 
show that VA attempted to locate and associate them with the 
record even though the veteran authorized VA to obtain them.  
The parties also agree that the absent private medical 
records are relevant and that the duty to assist requires VA 
to make reasonable efforts to obtain, the identified Nash 
Health Care Center records (just before February 5, 1997).  
See 38 U.S.C.A. § 5103A(b)(1).

Similarly, the parties assert that the duty to assist 
includes obtaining a medical opinion under certain 
circumstances.  See 38 U.S.C.A. § 5103A(d); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In this case, they 
agree that VA should provide the veteran with a VA medical 
examination as there is evidence: (1) of a current disability 
(bilateral above-the-knee amputation), (2) of an in-service 
disease (service-connected schizophrenia) and (3) that the 
veteran suffers from diabetes and cardiovascular disease.  In 
addition, they note that the record contains medical 
literature suggesting that psychotropic medication may be 
linked to the development of diabetes and/or cardiovascular 
disease.  Under these circumstances, the parties agree that 
an examination is required so a VA examiner can address 
whether the psychiatric medication that was prescribed to the 
veteran impacted the amputation of his lower extremities.  
Id.  

In this regard, the parties noted that the July 2003 VA 
physician assistant's opinion that the psychotropic 
medication prescribed to the veteran did not influence the 
amputation of his lower extremities because the veteran had 
not been diagnosed with diabetes was inadequate, as February 
1997 VA medical records reflect that the veteran had a 
diagnosis of diabetes.

Finally, the parties added that, if the veteran's claim for 
secondary service connection for bilateral above-the-knee 
amputation is granted on remand, such grant would impact the 
veteran's remaining claims as it could establish eligibility 
for SMC, for assistance in acquiring specially adapted 
housing or a special home adaptation grant, or for 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  As such all four claims are 
inextricably intertwined.  See Harris, 1 Vet. App. at 182-83.

Specifically as regards the claim for SMC, the Board notes 
that, in previous A&A and housebound examination reports, 
both private and VA examiners gave opinions about the 
veteran's need for A&A and/or housebound status, however, 
their opinions were not based solely on the veteran's 
service-connected disability, schizophrenia alone.  Instead 
they were based on the veteran's nonservice-connected 
disabilities, such as, peripheral vascular disease and 
bilateral above-the-knee amputation.  Considering the 
pertinent evidence in light of the above, the Board agrees 
that, if secondary service connection for bilateral above-
the-knee amputation is granted on remand,  the medical 
evidence currently of record is insufficient to ascertain 
whether the veteran requires A&A or is permanently housebound 
by reason of service-connected disability or disabilities.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by appropriate physicians, at a VA medical 
facility.  First, the veteran should be examined so that an 
opinion addressing whether his February 1997 bilateral above-
the-knee amputation was proximately due to or the result of 
the psychiatric medication that was prescribed for his 
service-connected schizophrenia.  Then, the RO should 
readjudicate the secondary service connection claim prior to 
arranging for the veteran to undergo VA examination in 
connection with the claim for SMC.  Once the RO has issued a 
determination with regard to the veteran's secondary service 
connection claim, the RO should arrange for the requested VA 
A&A/Housebound examination to consider all of the veteran's 
service-connected disabilities.  The Board emphasizes that if 
it is not possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine dictates that all symptoms be attributed to 
the veteran's service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102.

The veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, shall result in 
denial of the reopened claim for secondary service connection 
and/or for SMC.  See 38 C.F.R. § 3.655(b) (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain all outstanding VA medical 
records.  The claims file currently contains VA outpatient 
treatment records dated from April 13, 1998 through October 
24, 2003 from the Durham VAMC and in-patient treatment 
records dated from February 5, 1997 through April 23, 1997 
and from March 1, 2001 through March 3, 2001.  However, it 
does not contain records for the treatment of acute necrosis 
and gangrene of both legs in January 1997, to which the 
parties referred in the joint motion.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically in the file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO must obtain all outstanding 
pertinent treatment records since October 24, 2003 and any 
records dated in January 1997 for the treatment of acute 
necrosis and gangrene of the veteran's legs, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requests for records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the 
claims on appeal through VCAA-compliant notice

In this regard, the Board notes that various court cases have 
defined VA's duty to notify claimants.  VA's notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.  The RO has not provided the 
general notice required by Dingess/Hartman for service-
connection or increased ratings (SMC) claims.  Moreover, the 
collective notices of the RO in the record fail to meet the 
specific notice requirements applicable to claims for 
increased ratings discussed by the Court in a recent 
decision, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The RO should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also invite the veteran to submit all 
pertinent evidence in his possession not already in the 
record, and ensure that its notice to the veteran meets the 
notice requirements of Dingess/Hartman and Vazquez-Flores, as 
appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to readjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Durham 
VAMC all outstanding pertinent records of 
evaluation and/or treatment for the 
veteran from October 24, 2003 to the 
present and any records dated in January 
1997 for the treatment of acute necrosis 
and gangrene of the veteran's legs.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  The RO specifically 
should request that the veteran provide 
authorization to enable VA to obtain 
records from the Nash Health Care Center 
for treatment in January and 
February 1997, prior to his transfer to 
the VAMC on February 5, 1997, and from 
the Edgecomb-Nash Mental Health Center 
after November 12, 1996. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession that is not currently of 
record and explain the type of evidence 
that is his ultimate responsibility to 
submit.  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
and Vazquez-Flores, cited to above, as 
regards disability ratings and effective 
dates (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arranged for the 
veteran to undergo a VA examination, by 
an appropriate physician, at a VA medical 
facility, for an opinion on whether the 
psychotropic medications prescribed for 
the veteran's schizophrenia were the 
proximate cause of February 1997 
bilateral above-the-knee amputation.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

After review of the claims file and 
examination of the veteran, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that the veteran's February 1997 
bilateral above-the-knee amputation was 
proximately due to or resulted from the 
psychotropic medications prescribed for 
the veteran's service-connected 
schizophrenia.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

5.  After completion of the above, the RO 
should adjudicate the veteran's secondary 
service connection claim.  If the veteran 
fails, without good cause, to report to 
any requested examination, in 
adjudicating the reopened claim, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise 
the RO should adjudicate the claim in 
light of all pertinent evidence and legal 
authority.

6.  After completing the actions 
requested in 1 through 5 above, the RO 
should arrange for the veteran to undergo 
VA A&A/Housebound examination for SMC 
purposes, by an appropriate physician, at 
a VA medical facility.  The RO should 
list the disabilities for which service 
connection has been granted.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should render specific 
findings as to whether the veteran is 
able to dress or undress himself, or to 
keep himself ordinarily clean and 
presentable; whether he is unable to 
attend to the wants of nature; whether he 
suffers from incapacity, physical or 
mental, which requires care or assistance 
on a regular basis to protect him from 
hazards or dangers incident to his daily 
environment; and whether he is bedridden, 
i.e., whether his service-connected 
disability/ies, through their inherent 
character, actually require that he 
remain in bed.  

The examiner should also indicate whether 
any disability(ies) for which service 
connection has been granted-either 
individually or in concert-with other 
service-connected disability/ies-
permanently confine(s) the veteran to his 
place of residence and immediate 
premises.  

In rendering the above-requested opinion, 
the physician should indicate whether it 
is possible to distinguish the effects of 
any of the veteran's nonservice-connected 
disabilities from the veteran's service-
connected disability(ies).  

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

7.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination(s) sent to him by the 
pertinent VA medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

9.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should adjudicate the claims for SMC 
based A&A or housebound status, for 
assistance in acquiring specially adapted 
housing or a special home adaptation 
grant, or for entitlement to automobile 
and adaptive equipment or for adaptive 
equipment only.  If the veteran fails, 
without good cause, to report to any 
requested examination(s), in adjudicating 
the pertinent claim(s), the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise 
the RO should adjudicate each claim in 
light of all pertinent legal authority.

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



